Per Curiam.

This court has held, in the case of State, ex rel. Lindley, v. Maccabees, 109 Ohio St. 454, that the only instance in which an individual may institute an action in quo warranto in his private capacity is where such individual is claiming a personal right to a public office. See, also, State, ex rel. Silvey, v. Miami Conservancy District Co., 100 Ohio St. 48...
... Quo warranto cannot be utilized by an individual acting in his private capacity to nullify a corporate franchise. State, ex rel. Mick, v. Burke, 120 Ohio St. 410.
Thus, an individual in his private capactiy may not, as relator seeks to do in the instant case, invoke the writ of quo warranto to challenge the status or powers of the trustees of a nonprofit corporation or the corporate existence of such corporation.
The demurrer to the petition is sustained, and the writ of quo warranto is denied.

Writ denied.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.